DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  page 21 line 3 “a clamper rotating gears” appears to contain a typographical error; i.e. needs a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language.  Applicant is advised to thoroughly review the claims for compliance with 35 USC 112(b).  The following list of issues only represents a non-exhaustive listing to aid Applicant in addressing the indefinite language of the claims.  Further review of the claims by Applicant is required.

Regarding claim 1:
Page 20 lines 2-3 recite “the four vertical stand columns,” but there are more than 4 vertical stand columns previously recited.  
Page 20 line 25 recites “the left and right adjacent two second cuboid frameworks,” which lacks antecedent basis.
Page 21 line 26 recites “the corresponding first rear wheel or first front wheel” (emphasis added), which lacks antecedent basis.
Page 22 line 1 recites “the transverse rail beams” (i.e. plural), but only a single rail beam is set forth before.
Page 22 line 4 recites “the trolley side plate.”  Which of the two previously recited plates are referenced by this limitation?
Page 23 line 4 and line 5 each recite “each steel wire rope.”  There are different steel wire ropes set forth previous to these limitations.  To which rope(s) do these recitations have reference?
Page 23 line 5 recites “the corresponding first binding ring” (emphasis added), which lacks antecedent basis.
Page 23 line 6 recites “the corresponding second binding ring” (emphasis added), which lacks antecedent basis.
Page 23 line 8 recites “the steel wire ropes,” which lacks antecedent basis.

Regarding claim 2:
Page 23 line 17 recites “the two L-shaped clampers,” but there are four L-shaped clampers set forth previously.  Which of the four clampers are being referenced?

Regarding claim 9:
Page 24 lines 14-15 make the dependency of claim 9 unclear.  Does claim 9 require each and every particular of claim 1, or is claim 9 a separate method which could potentially be used with the structure set forth in claim 1?  It is recommended to include a method step of “providing the integral lifting system of claim 1,” or similar.  For purposes of this Office Action it is assumed that claim 9 is meant to include each and every particular of claim 1 (thus providing antecedent basis for many elements in claim 9).
Page 24 lines 20-21 recites “ensuring firmness and reliability of the steel anchor bolts,” which is vague and ambiguous.  “Firmness” and “reliability” are relative terms which could mean different things to different people.  What is required by this limitation?
Page 24 line 22 recites “the matched pistons,” which lacks antecedent basis.
Page 24 lines 23-24 recite “the vertical stand column,” which lacks antecedent basis.
Page 24 line 24 recites “tight,” which is vague and ambiguous.  “Tight” is a relative term that could mean different things to different people.  What is meant by “tight?”
Page 25 lines 4-5 recites “the hydraulic lifting mechanism,” which lacks antecedent basis.
Page 25 line 19 recites “and cooperates…” which is vague and ambiguous.  What is cooperating with the lifting tool?
Page 25 lines 23-24 recites “the second lifting hooks and/or third lifting hooks,” which has unclear antecedent basis.  Only a single second lifting hook and a single third lifting hook are set forth previously.
Page 26 line 1 recites “the lifting tool.”  Which lifting tool?  Multiple are previously recited.
Page 26 lines 1-2 recite “the transverse lifting beams, L-shaped clampers, the lifting disc… the first lifting rings.”  Each of these items lacks antecedent basis.
Page 26 line 7 recites “the fixing mechanism.”  Which fixing mechanism?
Page 26 line 10 recites “the two sections,” which lacks antecedent basis.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 requires at least four vertical stand columns, but claim 1, from which claim 4 depends, already requires “more than four vertical stand columns.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth by claim 1.  Specifically, claim 1 requires:
fixing mechanisms and more than four vertical stand columns, wherein the four vertical stand columns are located at four corners of a building, the building is located in a region encircled by the vertical stand columns, a transverse rail beam is disposed between every two vertical stand columns; the transverse rail beam is provided with an operation trolley, a jib crane is disposed on an upper surface of the operation trolley, and lifting mechanical arms are disposed on an outer side surface of the operation trolley; and a hydraulic jacking mechanism is disposed at bottom portions of the vertical stand columns,
the jib crane comprises a rotary platform, third connecting lugs, a rotary shaft, a jib boom, a pole derrick, a steering rod, a first windlass, a second windlass and a first lifting hook; the rotary platform is mounted on the upper surface of the operation trolley, the third connecting lugs are disposed on the rotary platform, the jib boom is rotationally connected with the third connecting lugs through the rotary shaft, such that the jib boom rotates in a vertical plane;
one end of each steel wire rope is connected with the corresponding first binding ring, and the other end of each steel wire rope is connected with the corresponding second binding ring; the annular clamp buckles are disposed below the outer end surface and the middle portion of the horizontal J-shaped steel to be used as fixed lifting points, and the steel wire ropes fixed to an end portion of the second lifting hook and an end portion of the third lifting hook respectively pass through the fixed lifting points to be wound on the third windlass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654